Title: To Thomas Jefferson from Timothy Pickering, 25 April 1798
From: Pickering, Timothy
To: Jefferson, Thomas


          
            Sir
            Department of State April 25. 1798.
          
          Since sending you this morning a concise statement of Mr. Short’s claim for nine thousand dollars, as it appeared from the books in my office, I have received from the Secretary of the Treasury the following memorandum:
          “Mr. Jefferson has had a conversation with Mr. Harrison, Auditor, in which it was understood that Mr. Randolph had applied Two thousand pounds for Mr. Short’s use, for which Randolph would be entitled to credit.”—This information the Secretary of the Treasury received from the Comptroller; and I have thought it necessary to communicate the same to you without delay.
          I am, sir, your most obt. servant,
          
            Timothy Pickering
          
         